Title: To James Madison from DeWitt Clinton, 3 May 1806
From: Clinton, DeWitt
To: Madison, James


                    
                        Sir.
                        Newyork 3d: May 18⟨06⟩
                    
                    The enclosed papers will inform you of ⟨cer⟩tain events which have taken place here relativ⟨e⟩ to the British Vessels of war off this port.
                    There is reason to believe that supplies of provision intended for them were intercepted and brought back to this City after the murder of Pierce—

and that a Pilot Boat went out of the port to recapture a Ship said to have been taken in our waters, and returned without effecting anything. But these enterprizes were unauthorized by the Magistrates and were the result of a high and justifiable spirit of indignation which pervaded the whole body of our Citizens. In consequence of the letter No: 6, from Mr. Barclay, and of verbal assurances from him that the British would immediately retire from our Coast, I directed a pilot to take the officers who were in this City to their Vessels, which was done with perfect safety and without the least opposition. The flag of truce, as it was termed, had previously gone down and delivered my answer.
                    I understand from the Pilot that the British Vessels were to depart yesterday afternoon, and I have no doubt of the correctness of this information. I have the honor to be &c.
                    
                        (signed) DeWitt Clinton
                    
                